891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry COLVERT, Plaintiff-Appellant,v.Evan MECHAM, Governor, Samuel Lewis, Director, ADOC, PatGoodwin, Health Services Administrator, ADOC,William Gaspar, Deputy Warden,Defendants-Appellees.
No. 88-15344.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 30, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
After a de novo review of the record on appeal in this section 1983 action, we affirm the order of the district court filed August 11, 1988, which granted summary judgment to the defendants.   We affirm in part for the reasons stated in the order of the district court.


3
We also affirm the district court's orders denying the appellant's motion for summary judgment and denying the numerous other motions filed by the appellant, which are listed in the order of August 11, 1988.


4
Moreover, to the extent the appellant alleges new factual issues on appeal, we need not consider them.   United States v. Greger, 716 F.2d 1275, 1277 (9th Cir.1983), cert. denied, 465 U.S. 1007 (1984).   We will do so only when the issue presented is purely one of law and either does not depend on the factual record developed below, or the pertinent record has been fully developed.   See Romain v. Shear, 799 F.2d 1416, 1419 (9th Cir.1986), cert. denied, 107 S. Ct. 2183 (1987).   Neither qualification applies here.


5
Of most significance, however, is the fact that this action for money damages is barred at the outset by the eleventh amendment.   The defendants are the Governor of Arizona, Evan Mechum;  the Director of the Arizona Department of Corrections, Samuel Lewis;  the Administrator of Health Services, Pat Goodwin;  and the Deputy Warden, William Gaspar.   All are state officials who were acting in their official capacities.   Therefore, they are not "persons" within the meaning of section 1983.   Will v. Michigan Dep't of State Police, 109 S. Ct. 2304, 2312 (1989).   They may not be sued for money damages under section 1983.   Id. at 2311 n. 10.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3